DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda (US 2018/0142110) in view of Guo et al. (US 20130194363). 	Regarding claims 1-4, Maeda disclose “an aqueous ink for plate-based printing (title, paragraph 225), comprising pigment-containing crosslinked water-insoluble polymer particles A (paragraph 11), pigment-free water-insoluble polymer particles B (paragraph 11), an amine compound (paragraph 225), not less than 1% by mass and not more than 30% by mass of a water-soluble organic solvent having a boiling point of not lower than 100°C and not higher than 260°C (paragraph 28), and water (paragraph 29).” 	Maeda fail to disclose that the amine compound is an organic amine compound, or that “the boiling point of the organic amine compound is not higher than 180 °C” but do disclose that the amine is used as a pH controller.  Guo et al. teach adding dimethyl ethanolamine triethanolamine to an ink in order to control the pH (paragraph 37).  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to use triethanolamine as the pH controller of Maeda because it has been shown in the art to be suitable for the purpose of controlling pH.  See MPEP §2144.07. 	Regarding claim 5, Maeda further discloses “wherein the water-soluble organic solvent is a glycol ether (paragraph 28: BDG).”  	Regarding claim 6, Maeda further discloses “wherein the glycol ether is at least one compound selected from the group consisting of an alkylene glycol monoalkyl ether and an alkylene glycol dialkyl ether (paragraph 28: BDG).” 	Regarding claim 7, Maeda further discloses “wherein the alkylene glycol monoalkyl ether is at least one compound selected from the group consisting of ethylene glycol monoisopropyl ether, ethylene glycol monopropyl ether, diethylene glycol monomethyl ether, diethylene glycol monoisopropyl ether, diethylene glycol monoisobutyl ether and diethylene glycol monobutyl ether (paragraph 28: BDG).” 	Regarding claim 8, Maeda further discloses “wherein a mass ratio of the pigment-free water-insoluble polymer particles B to the pigment-containing crosslinked water-insoluble polymer particles A [pigment- free water-insoluble polymer particles B/pigment-containing crosslinked water-insoluble polymer particles A] is not less than 0.2 and not more than 2 (paragraph 207).” 	Regarding claim 9, Maeda further discloses “further comprising a surfactant (paragraph 219).” 	Regarding claim 10, Maeda further discloses “wherein the surfactant comprises at least one surfactant selected from the group consisting of an acetylene glycol-based surfactant and a silicone-based surfactant (paragraph 220).” 	Regarding claim 11, Maeda further discloses “wherein the pigment-containing crosslinked water-insoluble polymer particles A are obtained by crosslinking pigment-containing polymer particles A1 (paragraph 112) with a polyfunctional epoxy compound (paragraph 118).” 	Regarding claim 12, Maeda further discloses “wherein a crosslinking rate of the pigment-containing polymer particles A1 is not less than 10 mol% and not more than 80 mol% (paragraph 125).” 	Regarding claim 13, Maeda further discloses “wherein the aqueous ink is used for gravure printing (paragraph 225).”  	Regarding claim 14, Maeda further discloses “a plate-based printing method (paragraph 225) comprising the step of printing characters or images (implicit in a gravure or flexo printing method) on a low-liquid absorbing printing medium (paragraph 18) using the aqueous ink according to claim 1 (abstract, paragraph 225).”
Response to Arguments
Applicant's arguments filed 06/10/2022 have been fully considered but they are moot in view of the new grounds of rejection.

Conclusion
 	  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749. The examiner can normally be reached Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA D ZIMMERMAN/Primary Examiner, Art Unit 2853